Citation Nr: 1314275	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  03-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a breast condition to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to February 1990 and from February 1994 to October 1996, including service in Operation Joint Endeavor in Bosnia-Herzegovina.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded by the Board in April 2006, in July 2010, and in February 2012.  As result of the VA examination in March 2012 the claim is 
is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On VA examination in March 2012, the VA examiner stated that the medical literature did not support an association between galactorrhea and the stress of posttraumatic stress disorder.  

In March 2013, the Veteran's representative cited specific medical literature, noting that galactorrhea may be due to several factors, including stress, and that chronic emotional stress may be a neurogenic cause of galactorrhea.  

As the evidence of record is insufficient to decide the claim, additional development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veterans a VA examination by a physician, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current galactorrhea is caused by or aggravated by service-connected posttraumatic stress disorder?

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of galactorrhea by the service-connected posttraumatic stress disorder beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

In formulating an opinion, the VA examiner is asked to review the medical literature and to explain the medical principles relied on to reach the conclusion in the opinion and to discussion other risk factors for developing the claimed condition. 

The Veteran's file must be made available to the VA examiner for review.






2.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


